Name: Council Directive 90/476/EEC of 17 September 1990 on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council in cooperation with the European Parliament
 Type: Directive
 Subject Matter: EU institutions and European civil service; NA;  international security;  European construction
 Date Published: 1990-09-28

 Avis juridique important|31990L0476Council Directive 90/476/EEC of 17 September 1990 on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council in cooperation with the European Parliament Official Journal L 266 , 28/09/1990 P. 0001 - 0019 Finnish special edition: Chapter 5 Volume 5 P. 0003 Swedish special edition: Chapter 5 Volume 5 P. 0003 COUNCIL DIRECTIVE of 17 September 1990 on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council in cooperation with the European Parliament (90/476/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57, 66, 100a and 118a thereof,Having regard to the proposal from the Commission,In cooperation with the European Parliament (1),Whereas the Economic and Social Committee, having been consulted on the Commission proposal, has failed to issue its opinion within the time limit set by the Council in accordance with Article 198 of the Treaty; whereas it is necessary to proceed, notwithstanding the absence of an opinion from that Committee;Whereas, from the date of German unification onwards, Community law will be fully applicable to the territory of the former German Democratic Republic;Whereas, to take account of the special situation obtaining in that territory, provision must be made for transitional measures for the implementation of a number of Community acts;Whereas, in its communication of 21 August 1990, the Commission submitted a number of proposals for Directives to be adopted by the Council in cooperation with the European Parliament, which must be closely associated at all times in the decision-making process envisaged during thephase prior to the definitive entry into force of the interim measures;Whereas the Council will not be able to adopt those acts before the date of unification; whereas, taking account of the exceptional nature of the situation, interim measures must be introduced;Whereas no such interim measures should pre-empt modifications to the proposals for Directives during their consideration and final adoption,HAD ADOPTED THIS DIRECTIVE:Article 1As the Council was unable to act before the date of German unification on the transitional measures for the application to the territory of the former German Democratic Republic of Community Directives as provided for in the Commission proposals submitted to the Council by the communication of 21 August 1990 and as set out in the Annex to this Directive, interim measures shall apply by way of derogation from the Directives covered by those proposals, subject to the limits and conditions laid down in this Directive.Article 21. The Commission may authorize the Federal Republic of Germany to maintain provisionally in force, legislation applicable in the territory of the former German Democratic Republic which does not comply with a Community act as referred to in Article 1.Such legislation maintained in force must not go beyond the limits of the Commission proposals in the Annex.2. This authorization, which is the result of exceptional circumstances and may not be subsequently cited as a precedent, shall remain in force until the date on which the Council takes a final decision on the Commission proposals referred to in Article 1 or, where appropriate, until the date on which the transitional measure in question enters into force and no later than 31 December 1990.After this time limit, should the Council have failed to adopt the requisite transitional measures, Community law shall apply in full.3. The Federal Republic of Germany shall notify the Commission forthwith of any use made of this authorization. The Commission shall in turn forthwith notify the European Parliament, the Council and the Economic and Social Committee.The European Parliament may invite the Commission to give further information on the scope of this authorization, so that it can give its views either on the specific use made of itor any related measures that may need to be taken at Community level.Article 31. The Commission and the Federal Republic of Germany shall consult each other on the measures to be taken to ensure that no difficulties arise from the fact that legislation maintained in force under this Directive does not comply with Community law.The Commission shall forthwith inform the European Parliament and the Council of the outcome of such consultations.2. Any Member State may refer any difficulties to the Commission. The Commission shall, as a matter of urgency, examine the question and submit its conclusions, possibly accompanied by appropriate measures.3. Measures to be taken at Community level on the basis of paragraphs 1 and 2 may not go beyond the limits of the Commission proposals listed in the Annex. They shall be adopted in accordance with the procedure laid down in Article 4.Article 41. The measures provided for in Article 3 and any other necessary implementing arrangements shall be adopted in accordance with the following procedure.The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission.The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt ona proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall be immediately applicable. However, if they are not in accordance with the opinion of the committee, the Commission shall forthwith communicate the measures to the Council.In that event, the Commission may delay application of the measures it has decided by up to one month from the date of such communication.The Council, acting by a qualified majority, may take a different decision within the period laid down in the preceding subparagraph.2. The measures provided for in paragraph 1 may not be decided after the date referred to in Article 2 (2). They shall not apply beyond that date.Article 5The Commission shall present to the European Parliament and to the Council, before the European Parliamentstates its views on the transitional measures, a further communication:- listing the legislative and administrative measures already taken in respect of the territory of the former German Democratic Republic by the Community and by the competent German authorities:(a) to verify and enforce the application of Community law; and(b)to assure the full receipt of the Community's own resources and the proper management of Community expenditure,- describing the further legislative and administrative measures which it considers necessary to achieve the above objectives, and- proposing, where appropriate, the texts of further legislative measures where they are Community measures.Article 61. The measures provided for in Articles 2 (1), 3 (2) and4 (1) may be taken from the date of notification of this Directive (1).2. Measures adopted pursuant to Articles 2 (1), 3 (2) and 4 (1) shall be published immediately in the Official Journal of the European Communities.Article 7This Directive is addressed to the Member States.Done at Brussels, 17 September 1990.For the CouncilThe PresidentG. DE MICHELIS(1) Opinion delivered on 11 September 1990 (not yet published in the Official Journal) and Decision of 13 September 1990 (not yet published in the Official Journal).(1) This Directive was notified to the Member States on 20 September 1990.ANNEX Proposal for a COUNCIL DIRECTIVE of . . . on transitional measures applicable in Germany in the context of the harmonization of technical rules THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (;),In cooperation with the European Parliament ($),Having regard to the opinion of the Economic and Social Committee (=),Whereas the European Community has adopted, with regard to the placing on the market and utilization of products, a set of rules which are binding on all the Member States and on all economic operators;Whereas from the date of German unification Community law will be automatically applicable in the territory of the former German Democratic Republic; whereas such application may give rise to difficulties owing to the level of development of the local economy;Whereas Article 8c of the Treaty calls on the Commission to take into account the extent of the effort that certain economies showing differences in development will have to sustain during the period of establishment of the internal market;Whereas such derogations must be temporary and must cause the least possible disturbance to the functioning of the common market;Whereas the information available on the situation regarding the rules and regulations in force and regarding industry in the territory of the former German Democratic Republic is such that it is not possible to establish definitively the extent of the derogations; whereas, so that account can be taken of developments in that situation, a simplified procedure must be set up in accordance with the third indent of Article 145 of the Treaty for the purpose of adopting and administering the derogations,HAS ADOPTED THIS DIRECTIVE:Article 11. By way of derogation from the Directives listed in Annexes A and B, Germany is authorized to maintain in(;) OJ N ° C . . .($) OJ N ° C . . .(=) OJ N ° C . . .force in the territory of the former German Democratic Republic the existing rules and regulations in respect of products which have been or which are manufactured there, on condition that this does not affect the placing on the market and the free movement in that territory of products complying with Community Directives.2. This authorization shall be applicable to the Community Directives listed in Annex A until 31 December 1992; in the case of the Directives listed in Annex B, it shall apply under the conditions laid down in that Annex.3. The German authorities may extend the derogations provided for in paragraphs 1 and 2 to include products originating in and coming from third countries within the limits of traditional trade patterns.Article 2Germany shall take all measures necessary to ensure that products not complying with the Community Directives referred to in Article 1 are not placed on the market in the territory of the Community other than the territory of the former German Democratic Republic; such measures shall be compatible with the Treaty, and in particular with the objectives of Article 8a, and shall not give rise to any controls or formalities at frontiers between Member States.Article 31. The rules and regulations whose maintenance in force is authorized under Article 1 and the control measures taken pursuant to Article 2 shall be notified to the Commission not later than on the date of German unification.2. Germany shall report on the application of the measures taken pursuant to this Directive on 31 December 1991 and 31 December 1992, and, as regards the application of the measures taken pursuant to Article 1, in conjunction with Annex B, on 31 December 1995. The report shall be transmitted to the Community, which shall communicate it to the other Member States.Article 41. A decision may be made in accordance with the procedure laid down in Article 5 to take measures involving additions and amendments to the measures taken pursuant to this Directive.2. Such additions and amendments shall be designed to ensure the consistent application of the Community legislation in the sector covered by the present Directive in the territory of the former German Democratic Republic, taken into account the specific situation obtaining in that territory and the particular difficulties attending implementation of this legislation.They shall respect the principles underlying this legislation.3. The measures referred to in paragraph 1 may be taken until 31 December 1991. They shall cease to be operative on that date.Article 5For the purposes of Article 4, the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission.The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on aproposal from the Commission. The votes of the representatives of the Member States wihthin the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of one month from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 6This Directive is addressed to the Member States.Done at Brussels, . . .For the CouncilThe PresidentCouncil Directive Date of adoption:OJ NoANNEX A1. FOODSTUFFS1. Council Directive Colouring mattersDate of adoption:23. 10. 1962OJ No115, 11. 11. 1962, p. 2645/62Council Directive65/469/EEC First amendment of the Directive of 23. 10. 1962Date of adoption:25. 10. 1965OJ No178, 26. 10. 1965, p. 2793/65Council Directive81/20/EEC Seventh amendment of the Directive of 23. 10. 1962Date of adoption:20. 1. 1981OJ NoL 43, 14. 2. 1981, p. 112. Council Directive64/54/EEC PreservativesDate of adoption:5. 11. 1963OJ No12, 27. 1. 1964, p. 161/64Council Directive71/160/EEC Amendment of Directive 64/54/EECDate of adoption:30. 3. 1971OJ NoL 87, 17. 4. 1971, p. 12Council Directive14/62/EEC Ninth amendment of Directive 64/54/EECDate of adoption:17. 12. 1973OJ NoL 38, 11. 2. 1974, p. 29Council Directive74/394/EEC Tenth amendment of Directive 64/54/EECDate of adoption:22. 7. 1974OJ NoL 208, 30. 7. 1974, p. 25Council Directive76/462/EEC Eleventh amendment of Directive 64/54/EECDate of adoption:4. 5. 1976OJ NoL 126, 14. 5. 1976, p. 313. Council Directive65/66/EEC Preservatives - criteria of purityDate of adoption:26. 1. 1965OJ No2, 9. 2. 1965, p. 373/65Council Directive67/66/EEC Amendment of Directive 65/66/EECDate of adoption:27. 6. 1967OJ NoL 148, 11. 7. 1967, p. 10Council Directive76/463/EEC Second amendment of Directive 65/66/EECDate of adoption:4. 5. 1976OJ NoL 126, 14. 5. 1976, p. 33Council Directive86/604/EEC Amendment of Directive 65/66/EECDate of adoption:8. 12. 1986OJ NoL 352, 13. 12. 1986, p. 45Council Directive67/427/EEC Use of certain preservatives for the surface treatment of citrus fruit and the control measures to be used for the qualitative and quantitative analysis of preservatives in and on citrus fruitDate of adoption:27. 6. 1967OJ NoL 148, 11. 7. 1967, p. 14. Council Directive70/357/EEC AntioxidantsDate of adoption:13. 7. 1970OJ NoL 157, 18. 7. 1970, p. 315. Council Directive78/664/EEC Antioxidants - criteria of purityDate of adoption:25. 7. 1978OJ NoL 223, 14. 8. 1978, p. 30Council Directive82/712/EEC Amendment of Directive 78/664/EECDate of adoption:18. 10. 1982OJ NoL 297, 23. 10. 1982, p. 316. Council Directive73/241/EEC Cocoa and chocolate productsDate of adoption:24. 7. 1973OJ NoL 228, 16. 8. 1973, p. 23Council Directive75/155/EEC Third amendment of Directive 73/241/EECDate of adoption:4. 3. 1975OJ NoL 64, 11. 3. 1975, p. 21Council Directive76/628/EEC Fourth amendment of Directive 73/241/EECDate of adoption:20. 7. 1976OJ NoL 223, 16. 8. 1976, p. 1Council Directive78/609/EEC Fifth amendment of Directive 73/241/EECDate of adoption:29. 6. 1978OJ NoL 197, 22. 7. 1978, p. 10Council Directive80/608/EEC Seventh amendment of Directive 31/241/EECDate of adoption:30. 6. 1980OJ NoL 170, 3. 7. 1980, p. 33Council Directive89/344/EEC Amendment of Directive 73/241/EECDate of adoption:3. 5. 1989OJ NoL 142, 25. 5. 1989, p. 197. Council Directive74/329/EEC Emulsifiers, stabilizers, thickeners and gelling agentsDate of adoption:29. 6. 1978OJ NoL 197, 22. 7. 1978, p. 22Council Directive78/612/EEC First amendment of Directive 74/329/EECDate of adoption:29. 6. 1978OJ NoL 197, 22. 7. 1978, p. 22Council Directive80/597/EEC Second amendment of Directive 74/329/EECDate of adoption:29. 5. 1980OJ NoL 155, 23. 6. 1980, p. 23Council Directive86/102/EEC Fourth amendment of Directive 74/329/EECDate of adoption:24. 3. 1986OJ NoL 88, 3. 4. 1986, p. 408. Council Directive78/663/EEC Emulsifiers, stabilizers, thickeners and gelling agents - criteria of purityDate of adoption:25. 7. 1978OJ NoL 223, 14. 8. 1978, p. 7Council Directive82/504/EEC Amendment of Directive 78/663/EECDate of adoption:12. 7. 1982OJ NoL 230, 5. 8. 1982, p. 359. Council Directive77/436/EEC Coffee extracts and chicory extractsDate of adoption:27. 6. 1977OJ NoL 172, 12. 7. 1977, p. 20Council Directive85/573/EEC Amendment of Directive 77/436/EECDate of adoption:19. 12. 1985OJ NoL 372, 31. 12. 1985, p. 2210. Council Directive78/142/EEC Materials and articles which contain vinyl chloride monomerDate of adoption:30. 1. 1978OJ NoL 44, 15. 2. 1978, p. 1511. Council Directive79/112/EEC Labelling and presentationDate of adoption:18. 12. 1978OJ NoL 33, 8. 2. 1978, p. 1Council Directive86/197/EEC Amendment of Directive 79/112/EECDate of adoption:26. 5. 1986OJ NoL 144, 29. 5. 1986, p. 38Council Directive89/395/EEC Amendment of Directive 79/112/EECDate of adoption:14. 6. 1989OJ NoL 186, 30. 6. 1980, p. 1712. Council Directive80/777/EEC Mineral watersDate of adoption:15. 7. 1980OJ NoL 229, 30. 8. 1980, p. 113. Council Directive89/107/EEC AdditivesDate of adoption:21. 12. 1988OJ NoL 40, 11. 2. 1989, p. 2714. Council Directive82/711/EEC Migration of the constituents of plastic materials and articlesDate of adoption:18. 10. 1982OJ NoL 297, 23. 10. 1982, p. 26Council Directive85/572/EEC List of stimulants to be used for testing migration of the constituents of plastic materials and articles intended to come into contact with foodstuffsDate of adoption:19. 12. 1985OJ NoL 85, 31. 12. 1985, p. 37215. Council Directive83/417/EEC Lactoproteins - caseins and caseinatesDate of adoption:25. 7. 1983OJ NoL 237, 26. 8. 1983, p. 2516. Council Directive84/500/EEC Ceramic articlesDate of adoption:15. 10. 1984OJ NoL 277, 20. 10. 1984, p. 1217. Council Directive85/591/EEC Methods of sampling and analysisDate of adoption:20. 12. 1985OJ NoL 372, 31. 12. 1985, p. 5018. Council Directive83/229/EEC Materials and articles made of regenerated cellulose filmDate of adoption:25. 4. 1983OJ NoL 123, 14. 8. 1986, p. 31Council Directive86/388/EEC Amendment of Directive 83/229/EECDate of adoption:23. 7. 1986OJ NoL 228, 14. 8. 1986, p. 3219. Council Directive88/344/EEC Extraction solventsDate of adoption:13. 6. 1988OJ NoL 157, 24. 6. 1988, p. 2820. Council Directive88/388/EEC FlavouringsDate of adoption:22. 6. 1988OJ NoL 184, 15. 7. 1988, p. 6121. Council Directive89/108/EEC Quick-frozen foodstuffsDate of adoption:21. 12. 1988OJ NoL 40, 11. 2. 1989, p. 3422. Council Directive89/396/EEC Indications or marks identifying the lot to which a foodstuff belongsDate of adoption:14. 6. 1989OJ NoL 186, 30. 6. 1989, p. 2123. Council Directive89/398/EEC Foodstuffs intended for particular nutritional usesDate of adoption:3. 5. 1989OJ NoL 186, 30. 6. 1989, p. 212. CHEMICAL SUBSTANCES AND PREPARATIONS1. Council Directive73/173/EEC (superseded from 7. 6. 1991 by 88/379/EEC)Classification, packaging and labelling of dangerous substances (solvents)Date of adoption:4. 6. 1973OJ NoL 189, 11. 7. 1973, p. 7Council Directive80/781/EEC (superseded from 7. 6. 1991 by 88/379/EEC)Amendment of Directive 73/173/EECDate of adoption:22. 7. 1980OJ NoL 229, 30. 8. 1980, p. 57Council Directive82/473/EEC (superseded from 7. 6. 1991 by 88/379/EEC)Adaptation to technical progress of Directive 73/173/EECDate of adoption:10. 6. 1982OJ NoL 213, 21. 7. 1982, p. 172. Council Directive73/404/EEC DetergentsDate of adoption:22. 11. 1973OJ NoL 347, 17. 12. 1973, p. 51Council Directive82/242/EEC First amendment of Directive 73/404/EEC relating to methods of testing the biodegradability of non-ionic surfactantsDate of adoption:31. 3. 1982OJ NoL 109, 22. 4. 1982, p. 1Council Directive Date of adoption:OJ NoCouncil Directive86/94/EEC Second amendment of Directive 73/404/EECDate of adoption:10. 3. 1986OJ NoL 80, 25. 3. 1986, p. 513. Council Directive73/405/EEC Methods of testing the biodegradability of anionic surfactantsDate of adoption:22. 11. 1973OJ NoL 347, 17. 12. 1973, p. 53Council Directive82/243/EEC Amendment of Directive 73/405/EECDate of adoption:31. 3. 1982OJ NoL 109, 22. 4. 1982, p. 184. Council Directive76/769/EEC Restrictions on the marketing and use of certain dangerous substances and preparationsDate of adoption:27. 7. 1976OJ NoL 262, 27. 9. 1976, p. 201Council Directive79/663/EEC Supplement to the first amendment of Directive 76/769/EEC (extension of the list of restrictions)Date of adoption:24. 7. 1979OJ NoL 197, 3. 8. 1979, p. 37Council Directive82/806/EEC Second amendment (benzene) of Directive 76/769/EECDate of adoption:22. 11. 1982OJ NoL 339, 1. 12. 1982, p. 55Council Directive82/828/EEC Third amendment (PCT) of Directive 76/769/EECDate of adoption:3. 12. 1982OJ NoL 350, 10. 12. 1982, p. 34Council Directive83/264/EEC Fourth amendment of Directive 76/769/EECDate of adoption:16. 5. 1983OJ NoL 147, 6. 6. 1983, p. 9Council Directive83/478/EEC Fifth amendment (asbestos) of Directive 76/769/EECDate of adoption:19. 9. 1983OJ NoL 263, 24. 9. 1983, p. 33Council Directive85/467/EEC Sixth amendment (PCBS/PCTS) of Directive 76/769/EECDate of adoption:1. 10. 1985OJ NoL 269, 1. 10. 1985, p. 56Council Directive85/610/EEC Seventh amendment (asbestos) of Directive 76/769/EECDate of adoption:20. 12. 1985OJ NoL 375, 31. 12. 1985, p. 1Council Directive89/677/EEC Eighth amendment of Directive 81/677/EECDate of adoption:21. 12. 1989OJ NoL 398, 30. 12. 1989, p. 195. Council Directive77/728/EEC (superseded from 7. 6. 1991 by Directive 88/379/EEC)Classification, packaging and labelling of paints, varnishes, printing inks, adhesives and similar productsDate of adoption:7. 11. 1977OJ NoL 303, 28. 11. 1977, p. 23Council Directive83/265/EEC (superseded from 7. 6. 1991 by Directive 88/379/EEC)Amendment of Directive 77/728/EECDate of adoption:16. 5. 1983OJ NoL 147, 6. 6. 1983, p. 11Council Directive86/508/EEC (superseded from 7. 6. 1991 by Directive 88/379/EEC)Second adaptation to technical progress of Directive 77/728/EECDate of adoption:7. 10. 1986OJ NoL 295, 18. 10. 1986, p. 316. Council Directive78/631/EEC Classification, packaging and labelling of dangerous substances (pesticides)Date of adoption:26. 6. 1978OJ NoL 206, 29. 7. 1978, p. 13Council Directive81/187/EEC Amendment of Directive 78/631/EECDate of adoption:26. 3. 1981OJ NoL 88, 2. 4. 1981, p. 297. Council Directive88/379/EEC Approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparationsDate of adoption:7. 6. 1988OJ NoL 187, 16. 7. 1988, p. 143. PHARMACEUTICAL PRODUCTS1. Chapter IV of Council Directive75/319/EEC Approximation of the provisions laid down by law, regulation, or administrative action relating to proprietary medicinal productsDate of adoption:20. 5. 1975OJ NoL 147, 9. 6. 1975, p. 132. Chapter V of Council Directive81/851/EEC Approximation of the laws of the Member States relating to veterinary medicinal productsDate of adoption:28. 9. 1981OJ NoL 317, 6. 11. 1981, p. 14. COSMETICS1. Council Directive76/768/EEC Cosmetic productsDate of adoption:27. 7. 1976OJ NoL 262, 27. 9. 1976Council Directive79/661/EEC First amendment of Directive 76/768/EECDate of adoption:24. 7. 1979OJ NoL 192, 31. 7. 1979Council Directive82/368/EEC Second amendment of Directive 76/768/EECDate of adoption:17. 5. 1982OJ NoL 167, 15. 6. 1982Council Directive83/574/EEC Third amendment of Directive 76/768/EECDate of adoption:26. 10. 1983OJ NoL 332, 28. 11. 1983Council Directive88/667/EEC Fourth amendment of Directive 76/768/EECDate of adoption:21. 12. 1988OJ NoL 382, 31. 12. 1988Council Directive89/679/EEC Fifth amendment of Directive 76/768/EECDate of adoption:21. 12. 1989OJ NoL 398, 30. 12. 19895. TELECOMMUNICATIONSCouncil Directive87/372/EEC Public pan-European cellular digital land-based mobile communications - frequency bandsDate of adoption:25. 6. 1987OJ NoL 196, 17. 7. 19876. MACHINERY AND ELECTRICAL EQUIPMENT1. Council Directive86/295/EEC Roll-over protective structures (ROPS) for certain construction plantDate of adoption:25. 5. 1986OJ NoL 186, 8. 7. 19862. Council Directive86/296/EEC Falling-object protective structures (FOPS) for certain construction plantDate of adoption:26. 5. 1986OJ NoL 186, 8. 7. 19863. Council Directive86/663/EEC Self-propelled industrial trucksDate of adoption:22. 12. 1986OJ NoL 384, 31. 12. 19864. Council Directive82/130/EEC Electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedampDate of adoption:15. 2. 1982OJ NoL 59, 2. 3. 19827. TEXTILES1. Council Directive71/307/EEC Textiles namesDate of adoption:26. 7. 1971OJ NoL 185, 16. 8. 1971Council Directive75/36/EEC First amendment of Directive 71/307/EECDate of adoption:17. 12. 1974OJ NoL 14, 20. 1. 1975Council Directive83/623/EEC Second amendment of Directive 71/307/EECDate of adoption:25. 11. 1983OJ NoL 353, 15. 12. 19832. Council Directive72/276/EEC Methods for the quantitative analysis of binary textile fibre mixturesDate of adoption:17. 7. 1972OJ NoL 173, 31. 7. 1972Council Directive81/75/EEC Amendment of Directive 72/276/EECDate of adoption:17. 2. 1981OJ NoL 57, 4. 3. 19813. Council Directive73/44/EEC Methods for the quantitative analysis of ternary textile fibre mixturesDate of adoption:26. 2. 1973OJ NoL 83, 30. 3. 19738. PREPACKAGESCouncil Directive75/106/EEC, as last amended by Directive 89/676/EECMaking-up by volume of certain prepackaged liquidsDate of adoption:19. 12. 1974OJ NoL 42, 15. 2. 1975, p. 1and as regards the 0,70 cl packages referred to at points 1 (a) and 2 (a) of Annex III.Date of adoption:21. 12. 1989OJ NoL 398, 30. 12. 1989, p. 189. CRYSTAL GLASSCouncil Directive69/495/EEC Crystal glassDate of adoption:15. 12. 1969OJ NoL 326, 29. 12. 196910. TOBACCO PRODUCTS1. Council Directive89/622/EEC Labelling of tobacco productsDate of adoption:13. 11. 1989OJ NoL 357, 8. 12. 19892. Council Directive90/239/EEC Maximum tar yield of cigarettesDate of adoption:17. 5. 1990OJ NoL 137, 30. 5. 1990ANNEX BCouncil Directive75/319/EEC Approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal productsDate of adoption:20. 5. 1975OJ NoL 147, 9. 6. 1975, p. 13The provisions of this Directive, other than those of Chapter IV, are being applied progressively to medicinal products placed on the market by virtue of previous provisions, to the effect that all products will have been reviewed by 31 December 1995.Council Directive81/851/EEC Approximation of the laws of the Member States relating to veterinary medicinal productsDate of adoption:28. 9. 1981OJ NoL 317, 6. 11. 1981The provisions of this Directive, other than those of Chapter V, are being applied progressively to medicinal products placed on the market by virtue of previous provisions, to the effect that all products will have been reviewed by 31 December 1995.Proposal for aCOUNCIL DIRECTIVEof . . .amending certain Directives on the recognition of professional qualifications with a view to the unification of GermanyTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57 (1) and (2), first and third sentences, and 66 thereof,Having regard to the proposal from the Commission (;),In cooperation with the European Parliament ($),Having regard to the opinion of the Economic and Social Committee (=),Whereas, by reason of the unification of Germany, certain amendments should be made to Council Directives 75/362/EEC (%), 77/452/EEC (& ), 78/686/EEC ((), 78/1026/EEC ()) and 80/154/EEC ( 7), as last amended by Directive 89/594/EEC ( §) concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications as doctors, nurses responsible for general care, dental practitioners, veterinary surgeons and midwives respectively, and to Council Directive 85/433/ECC (;*), as amended by Directive 85/584/EEC (;;), and Council Directive 85/384/EEC (;$), as last amended by Directive 86/17/EEC (;=), concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in the field of pharmacy and architecture respectively and finally to Council Directive 75/363/EEC (;%), as last amended by Directive 89/594/EEC, concerning the coordination of provisions laid down by law, regulation or administrative action relating to the activities of doctors,Whereas from the date of German unification Community law will be fully applicable to the territory of the former German Democratic Republic;;(;) OJ N ° C . . .;($) OJ N ° C . . .;(=) OJ N ° C . . .;(%) OJ N ° L 167, 30. 6. 1975, p. 1.;(& ) OJ N ° L 176, 15. 7. 1977, p. 1.;(() OJ N ° L 233, 24. 8. 1978, p. 1.;()) OJ N ° L 362, 23. 12. 1978, p. 1.;( 7) OJ N ° L 33, 11. 2. 1980, p. 1.;( §) OJ N ° L 341, 23. 11. 1989, p. 19.(;*) OJ N ° L 253, 24. 9. 1985, p. 37.(;;) OJ N ° L 372, 31. 12. 1985, p. 42.(;$) OJ N ° L 223, 21. 8. 1985, p. 15.(;=) OJ N ° L 27, 1. 2. 1986, p. 71.(;%) OJ N ° L 167, 30. 6. 1975, p. 14.Whereas it is necessary to make changes to the abovementioned Directives to take account of the specific situation in that territory;Whereas, in accordance with the principle of acquired rights, the diplomas, certificates or other evidence of formal qualifications held by German nationals in that territory who are pursuing their professional activities on the basis of training which began before unification and does not conform to Community rules on training should be granted recognition under similar conditions to those applied to other nationals of Member States at the time of the adoption of the Directives or enlargement of the Community;Whereas it is necessary to protect at Community level the rights acquired by the holders of former qualifications which are no longer awarded as a result of changes which have taken place in the rules of the Member States which awarded the qualification to them; whereas such a provision was introduced by Directive 89/594/EEC into most Directives on the mutual recognition of diplomas, certificates and other evidence of formal qualifications; whereas it could also be applied, unamended, to German nationals from the territory of the former German Democratic Republic; whereas a similar provision should also be incorporated into Directive 85/433/EEC relating to the mutual recognition of diplomas, certificates and other evidence of formal qualifications in pharmacy;Whereas most of the specific provisions relating to the recognition of diplomas, certificates or other evidence of formal qualifications awarded by the former German Democratic Republic cease to be relevant as a result of German unification; whereas they should be repealed.HAS ADOPTED THIS DIRECTIVE:Article 1In Article 3 of Directive 75/362/EEC, point 3 under heading '(a) in Germany` is hereby deleted.Article 2The following Article 9a is hereby inserted in Directive 75/362/EEC:'Article 9a1. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications in medicine attest to training received on the territory of the former German Democratic Republic which does not satisfy all the minimum training requirements laid down in Article 1 of Directive 75/363/EEC, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if- they attest to training commenced before German unification,- they entitle the holder to pursue the activities of a doctor throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in points 1 and 2 of Article 3 (a), and- they are accompanied by a certificate issued by the competent German authorities stating that those nationals have effectively and lawfully been engaged in the activities in question in Germany for at least three consecutive years during the five years prior to the date of issue of the certificate.2. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications in specialized medicine attest to training received on the territory of the former German Democratic Republic which does not satisfy the minimum training requirements laid down in Articles 2 to 5 of Directive 75/363/EEC, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if:- they attest to training commenced before the expiry of the time limit laid down in Article 9 (1), second subparagraph, of Directive 75/363/EEC, and- they permit the pursuit, as a specialist, of the activity in question throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and reffered to in Articles 5 and 7.They may, however, require that these diplomas, certificates or other evidence of formal qualifications be accompanied by a certificate issued by the competent German authorities or bodies stating that the holders have, as specialists, been engaged in the activity in question for a period equivalent to twice the difference between the period of specialized training received on German territory and the minimum duration of training laid down in Directive 75/363/EEC, where they do not satisfy the minimum requirements regarding the duration of training laid down in Articles 4 and 5 of Directive 75/363/EEC.`Article 3The following second subparagraph is hereby added to Article 9 (1) of Directive 75/363/EEC:'For the territory of the former German Democratic Republic, however, Germany shall take the measures necessary to comply with Articles 2 to 5 within 18 months of unification.`Article 4In Article 3 of Directive 77/452/EEC, the second indent under heading '(a) in Germany` is hereby deleted.Article 5The following Article 4a is hereby inserted in Directive 77/452/EEC:'Article 4aIn the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications as nureses responsible for general care attest to training received on the territory of the former German Democratic Republic which does not satisfy all the minimum training requirements laid down in Article 1 of Directive 77/453/EEC, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if:- they attest to training commenced before German unification,- they entitle the holder to pursue the activities of a nurse responsible for general care throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in Article 3 (a), and- they are accompanied by a certificate issued by the competent German authorities stating that those nationals have effectively and lawfully been engaged in the activities of nurse responsible for general care in Germany for at least three years during the five years prior to the date of issue of the certificate.These activities have included taking full responsibility for the planning, organization and carrying-out of the nursing care of the patient.`Article 6In Article 3 of Directive 78/686/EEC, the following shall be deleted in heading '(a) in Germany`:- presentation in the form of two numbered points,- the text of point 2.Article 7The following Article 7a is hereby inserted in Directive 78/686/EEC:'Article 7 a1. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications as dental practitioner attest to training received on the territory of the former German Democratic Republic which does not satisfy all the minimum training requirements laid down in Article 1 of Directive 78/687/EEC, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if:- they attest to training commenced before German unification,- they entitle the holder to pursue the activities of a dental practitioner throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in Article 3 (a), and- they are accompanied by a certificate issued by the competent German authorities stating that those nationals have effectively and lawfully been engaged in the activities in question in Germany for at least three consecutive years during the five years prior to the date of issue of the certificate.2. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications as specialist dental practitioners attest to training received in the territory of the former German Democratic Republic which does not satisfy the minimum training requirements laid down in Articles 2 and 3 of Directive 78/687/EEC, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if:- they attest to training commenced before German unification, and- they entitle the holder to pursue, as a specialist dental practitioner, the activity in question throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in Article 5 (1) and (2).They may, however, require that these diplomas, certificates or other evidence of formal qualifications be accompanied by a certificate issued by the competentGerman authorities or bodies stating that the holder has, as a specialist dental practitioner, been engageged in the activity in question for a period equivalent to twice the difference between the period of specialized training received on German territory and the minimum duration of training laid down in Directive 78/687/EEC, where they do not satisfy the minimum requirements regarding the duration of training laid down in Article 2 of Directive 78/687/EEC.`Article 8In Article 3 of Directive 78/1026/EEC, the following shall be deleted under heading '(a) in Germany`:- presentation in the form of two numbered points;- the text of point 2.Article 9The following Article 4 a is hereby inserted in Directive 78/1026/EEC:'Article 4 aIn the case of nationals of Member State whose diplomas, certificates and other evidence of formal qualifications as veterinary surgeons attest to training received in the territory of the former German Democratic Republic which does not satisfy all the minimum training requirements laid down in Article 1 of Directive 78/1027/EEC, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications, as being sufficient proof if:- they attest to training commenced before German unification,- they entitle the holder to pursue the activities of a veterinary surgeon throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in Article 3 (a), and- they are accompanied by a certificate issued by the competent German authorities stating that those nationals have effectively and lawfully been engaged in the activities in question in Germany for at least three consecutive years during the five years prior to the date of issue of the certificate.`Article 10In Article 3 of Directive 80/154/EEC, the following shall be deleted in heading '(a) in Germany`:- presentation in the form of two indents,- the text of the second indent.Article 11The following Article 5 a is hereby added in Directive 80/154/EEC'Article 5 a1. In the case of Member States whose diplomas, certificates and other evidence of formal qualifications as midwife attest to training received on the territory of the former German Democratic Republic which does not satisfy all the minimum training requirements laid down in Article 1 of Directive 80/155/EEC, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if:- they attest to training commenced before German unification,- they entitle the holder to pursue the activities of a midwife throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in Article 3 (a), and- they are accompanied by a certificate issued by the competent German authorities stating that those nationals have effectively and lawfully been engaged in the activities in question in Germany for at least three years during the five years prior to the date of issue of the certificate.2. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications as midwives attest to training received in the territory of the former German Democratic Republic which satisfies all the minimum training requirements laid down in Article 1 of Directive 80/155/EEC but which, pursuant to Article 2, has to be recognized only if it is complemented by the professional practice referred to in Article 4, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if:- they attest to training commenced before German unification, and- they are accompanied by a certificate stating that those nationals have effectively and lawfully been enganged in the activities in question in Germany for at least two years during the five years prior to the date of issue of the certificate.`Article 12In Article 4 of Directive 85/433/EEC on the mutual recognition of diplomas, certificates and other evidence of formal qualifications in pharmacy, the following shall be deleted in heading '(c) in Germany`:- presentation in the form of two numbered points,- the text of point 2.Article 13Article 6 of Directive 85/433/EEC is hereby amended as follows:- the present text of Article 6 becomes paragraph 1 of the said Article,- the following paragraph 2 is added:'2. Diplomas, certificates and other university or equivalent qualifications in pharmacy which were awarded to nationals of Member States by Member States and which satisfy all the minimum training requirements laid down in Article 2 of Directive 85/432/EEC but which do not conform to the designations set out in Article 4 shall be treated, for the purpose of the Directive, as the diplomas set out in that Article if they are accompanied by a certificate stating that they attest to training conforming to the provisions of Directive 85/432/EEC referred to in Article 2 of this Directive and shall be treated by the Member States which awarded them as those whose designations are set out in Article 4 of this Directive.Article 14The following Article 6 a is hereby inserted in Directive 85/433/EEC:'Article 6 aDiplomas, certifcates and other university or equivalent qualifications in pharmacy which attest to training received by nationals of the Member States on the territory of the former German Democratic Republic and which do not satisfy all the minimum training requirements laid down in Article 2 of Directive 85/432/EEC shall be treated as diplomas satisfying these requirements if:- they attest to training commenced before German unification,- they entitle the holder to pursue the activities of pharmacist throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in Article 4 (c), and- they are accompanied by a certificate stating that their holders have effectively and lawfully been engaged in Germany in one of the activities referred to in Article 1 (2) of Directive 85/432/EEC for at least three consecutive years during the five years prior to the date of issue of the certificate, provided that such activity is regulated in the State in question.`Article 15Article 6 of Directive 85/384/EEC is hereby deleted.Article 16Member States shall take the necessary measures to comply with this Directive by 1 July 1991. They shall forthwith inform the Commission thereof.Article 17This Directive is addressed to the Member States.Done at Brussels, . . .For the CouncilThe PresidentProposal for aCOUNCIL DIRECTIVEof . . .relating to the transitional measures applicable in Germany in the field of workers' health and safetyTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 118 a thereof,Having regard to the proposal from the Commission,In cooperation with the European Parliament,Having regard to the opinion of the Economic and Social Committee,Whereas the European Economic Community has adopted a number of rules on the health and safety of workers;Whereas, from the date of German unification onwards, Community law will be fully applicable to the territory of the former German Democratic Republic;Whereas a special period must be provided for bringing the rules in force in the territory of the former German Democratic Republic into line with Community acts;Whereas the information on the rules applicable and the social and industrial situation in the former German Democratic Republic is insufficient to permit the extent of the derogations to be definitively established; whereas, to allow for changes in the situation, a simplified procedure must be laid down pursuant to the third indent of Article 145 of the Treaty for adopting and administering such derogations,HAS ADOPTED THIS DIRECTIVE:Article 1Germany shall adopt, in respect of the territory of the former German Democratic Republic, the laws, regulations and administrative provisions necessary to comply with the Directives referred to in the Annex before 31 December 1992. It shall immediately inform the Commission thereof, which shall inform the other Member States.Article 2The Commission may, in accordance with the procedure set out in Article 3, make any technical amendments necessary to the derogations from Community rules referred to in this Directive in order to ensure that all the Community rules in the field covered by this Directive are applied in the territory of the former German Democratic Republic. The aim of such amendments must be to ensure consistency in taking account of the special circumstances of that territory as regards complying with the basic principles contained in this Directive.Article 3For the purposes of Article 2, the Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission.The Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 4Germany shall report on the implementation of this Directive before 31 December 1991 and 31 December 1992.Its reports shall be forwarded to the Commission which shall communicate them to the other Member States.Article 5This Directive is addressed to the Member States.Done at Brussels, . . .For the CouncilThe PresidentANNEX Directives to which a derogation applies until 31 December 1992 on the territory of the former German Democratic Republic- Council Directive 78/610/EEC of 29 June 1978 on the approximation of the laws, regulations and administrative provisions of the Member States on the protection of the health of workers exposed to vinyl chloride monomer (OJ N ° L 197, 22. 7. 1978, p. 12)- Council Directive 80/1107/EEC of 27 November 1980 on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (OJ N ° L 327, 3. 12. 1980, p. 8)- Council Directive 82/605/EEC of 28 July 1982 on the protection of workers from the risks related to exposure to metallic lead and its ionic compounds at work (first individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ N ° L 247, 23. 8. 1982, p. 12)- Council Directive 83/447/EEC of 19 September 1983 on the protection of workers from the risks related to exposure to asbestos at work (second individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ N ° L 263, 24. 9. 1983, p. 25)- Council Directive 86/188/EEC of 12 May 1986 on the protection of workers from the risks related to exposure to noise at work (OJ N ° L 137, 24. 5. 1986, p. 28)- Council Directive 88/364/EEC on the protection of workers by the banning of certain specified agents and/or certain work activities (fourth individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ N ° L 179, 9. 7. 1988, p. 44)- Council Directive 88/642/EEC of 16 December 1988 amending Directive 80/1107/EEC on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (OJ N ° L 356, 24. 12. 1988, p. 74)